DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                                IGOR TITOV,
                                  Appellee.

                               No. 4D15-4233

                               [May 11, 2016]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert F. Diaz, Judge; L.T. Case No. 14-009915
MM10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellant.

  Eliot K. Lupkin of the Law Offices of Eliot J. Lupkin & Associates, Fort
Lauderdale, for appellee.

PER CURIAM.

    We reverse the county court's order finding the mandatory $5,000
civil penalty imposed for solicitation of prostitution under section
796.07(6), Florida Statutes (2014), to be unconstitutionally excessive.
See State v. Jones, 180 So. 3d 1085 (Fla. 4th DCA 2015). We remand for
further proceedings consistent with this opinion.

CIKLIN, C.J., GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.